Citation Nr: 1416357	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-37 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral eye disorder. 

2.  Entitlement to service connection for a bilateral eye disorder, to include as due to chemical exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

The issue of entitlement to service connection for a bilateral eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's claim was denied in a January 1983 rating decision; the Veteran did not perfect an appeal nor was any new and material evidence received within the appeal period.

2.  Evidence received since the January 1983 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral eye disorder. 


CONCLUSIONS OF LAW

1.  The January 1983 rating decision that denied service connection for a bilateral eye disorder is final.  38 U.S.C.A. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.19.153 (1982); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  The criteria to reopen the claim for service connection for a bilateral eye disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been received to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  See 38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2013).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

In July 1982, the Veteran filed a claim to establish service connection for eye deterioration, to include as due to chemical spray.  The claim was denied in a January 13, 1983 rating decision.  Although the Veteran was notified of this rating decision and his appellate rights, he did not perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the January 13, 1983 rating decision became final.  38 U.S.C.A. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.19.153 (1982); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d. 1362 (Fed. Cir. 2011).

In October 2008, the Veteran filed a petition to reopen his claim for service connection for eye deterioration, to include as due to chemical exposure.  The April 2009 rating decision on appeal reopened the Veteran's claim and denied it on the merits.  Although the RO reopened the previously denied claim, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, despite the fact that the RO has already determined that new and material evidence sufficient to reopen the claim has been received, the Board will proceed to adjudicate the issue of new and material evidence in the first instance. 

The January 1983 rating decision denied service connection, finding that the Veteran's visual acuity was 20/20 bilaterally and that his in-service conjunctivitis was an acute condition from which the Veteran made a full recovery.  Evidence received since January 1983 rating decision includes private treatment records, letters from Dr. Thompson, M.D., and Dr. Hillmer, D.O., and an August 2009 VA optometry note.  

This evidence is new because it was not of record at the time of the final January 1983 rating decision.  Furthermore, the evidence is material because it relates to unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for an eye disorder.  Specifically, the private treatment records, the VA optometry note, and the letters from Dr. Hillmer and Dr. Thompson indicate that the Veteran has been diagnosed with blepharitis, conjunctivitis, and a refractive error.  Additionally, the letters from Dr. Hillmer and Dr. Thompson also suggest that these conditions may be related to the Veteran's in-service chemical exposure.  Thus, the Board finds that new and material evidence has been received since the prior final denial of this claim in the January 1983 rating decision.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claim for entitlement to service connection for an eye disorder is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an eye disorder is reopened, and to that extent only, the appeal is granted.

REMAND

Having reopened the Veteran's claim for entitlement to service connection for an eye disorder, the Board finds that further development is needed prior to adjudicating the claim on its merits.

Preliminarily, a review of the record indicates pertinent evidence may be absent from the claims file.  In a June 2009 correspondence, the Veteran's representative stated that a positive nexus opinion was provided by Dr. Gary Renier.  Dr. Renier's report and opinion are not of record.  The Veteran's representative also indicated that there might be outstanding hospital treatment records from the Veteran's August 1964 chemical exposure.  These outstanding records must be obtained and associated with the claims file.

Additionally, the Board finds that the August 2009 VA optometry report is inadequate for adjudicating the Veteran's claim.  Although the VA optometrist provided an opinion addressing whether the Veteran's blepharitis was related to in-service chemical exposure, he did not opine whether the Veteran's blepharitis was otherwise related to any event, injury, or disease in service.  Additionally, the record reveals that the Veteran has a number of eye-related diagnoses, including conjunctivitis, blepharitis, and vision loss.  However, the VA optometrist's opinion only addressed the Veteran's blepharitis.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).

The Board acknowledges the June 2009 letter from Dr. Hillmer and the November 2008 letters from Dr. Thompson, but finds that they are also inadequate for adjudicating the claim.  Although Dr. Hillmer opined that the Veteran's blepharitis was as likely as not associated with exposures to chemicals during service, no supporting data or reasoned medical explanation for his nexus opinion was provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Dr. Thompson submitted two letters.  In his cover letter, Dr. Thompson stated that although eye problems were somewhat out of his realm of expertise, the Veteran's history was compatible with problems related to his injury and that he believed it was more likely than not that part of the Veteran's problems of refractive error may well be a result of his injury.  In his opinion letter, Dr. Thompson noted the nature of the Veteran's in-service chemical exposure injury, his history of excellent vision prior to that injury, and his history of vision loss after the injury.  Dr. Thompson stated that although he is not an ophthalmologist or an optometrist, and lacks professional expertise in this area, given the Veteran's history, it was his opinion that, more likely than not, at least some of the Veteran's visual impairment was the result of this injury.  Dr. Thompson's opinions are inadequate because he did not provide any reasoned medical explanation in support of his opinion and he readily acknowledged that eye problems were outside his realm of expertise.  

For the reasons discussed above, the Board concludes that a new VA examination is necessary to determine the nature and etiology of the Veteran's bilateral eye disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that the record does not contain a positive nexus opinion relating current eye disability to exposure to chemicals in service, as referenced by the Veteran's representative in a June 2009 statement.  The Veteran should be notified that he may submit a copy of any such opinion in his possession.

Also, request that that the Veteran submit a properly executed and separate VA form 21-4142, for each private care provider, to include Dr. Gary Renier, who has treated him for an eye disability.  Upon receipt of such, VA must take appropriate action to obtain all identified treatment records related to the Veteran's eye disorders that have not been associated with the claims file.  All efforts to obtain these records must be documented.  Additionally, the Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  After obtaining any necessary information from the Veteran, attempt to obtain any outstanding personnel and service treatment records, to include the Veteran's August 1964 hospital records from Pease Air Force Base.  If such records are unavailable, the RO must document any negative response, make a formal finding of unavailability, and inform the Veteran of this fact.

3.  Schedule the Veteran for a new VA eye examination to determine the nature and etiology of any bilateral eye disorder found, to include conjunctivitis, blepharitis, and visual impairment.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests must be accomplished.  The examiner is asked to address the following:

a.  List any diagnosable eye disorder. 

b.  Is it at least as likely as not (50 percent probability or greater) that any diagnosed eye disorder, to include conjunctivitis, blepharitis, and vision loss, is causally related to the Veteran's August 1964 exposure to fire retardant and aircraft fuel or otherwise related to any event, injury or disease in service?

c.  If the Veteran is found to have an eye disorder which is a congenital or developmental defect, such as refractive error, is it at least as likely as not (50 percent probability or greater) that this congenital or developmental defect was subjected to a superimposed disease or injury during service, including the documented in-service eye injury, which created additional disability?

The examiner should reconcile his or her opinion with the Veteran's service treatment records, to include his May 1962 entrance examination, private treatment records, the Veteran's lay statements, treatise evidence submitted by the Veteran, and the nexus opinions by Dr. Hillmer and Dr. Thompson.  The examiner must provide a complete rationale for all conclusions reached.  

4.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for a response.  Thereafter, the case should be returned to the Board for further appellate consideration, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


